

Exhibit 10.1
 THE STEAK N SHAKE COMPANY
2007 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN



1.  
Purpose.



The purpose of the 2007 Non-Employee Director Restricted Stock Plan (the “Plan”)
is to foster and enhance the long-term profitability of The Steak n Shake
Company (the “Company”) for the benefit of its shareholders by aligning the
interests of directors with those of shareholders and to reward directors for
strong performance.



2.  
Eligibility.



Eligibility for grants under the Plan shall be limited to non-employee directors
of the Steak n Shake Company who are or were elected or appointed to serve in
such capacity on or after January 1, 2005.



3.  
Restricted Stock Grants.




(a)  
The Board of Directors may grant shares of the Common Stock of the Company which
are subject to restrictions (“Restricted Shares”) to eligible directors
(“Participants”) pursuant to the Plan over a period ending December 31, 2015.
The number of Restricted Shares, if any, granted hereunder to Participants shall
be within the discretion of the Board of Directors; provided, however, that the
number of Restricted Shares which may be granted after February 7, 2007 shall
not exceed 20,000 shares, except as may be adjusted pursuant to Section 5 below.
Further, no Participant shall receive more than 1,000 shares hereunder.
Restricted Shares which are forfeited or canceled under Sections 3(d) or (e)
hereof shall be available for further grants.

(b)  
Grants made by the Board of Directors may consist in whole or in part of
authorized but unissued or treasury shares, and shall be subject to the
provisions of the Plan and to such other terms and conditions, not inconsistent
with the Plan, as the Board of Directors shall determine.

(c)  
Subject to the provisions contained in 3(d) and (e) hereof, the Restricted
Shares granted hereunder shall be conditionally owned by the Participant as of
the grant date, and each Participant shall be entitled to the receipt of cash
dividends and voting rights with respect thereto.

(d)  
In the event of termination of Participant’s service on the Board of Directors
of the Company for any reason other than death, disability or retirement with
the consent of the Board, during a period of three (3) years following the grant
date (“Forfeiture Period”), the Restricted Shares so granted shall be thereupon
forfeited by the Participant and transferred to the Company as of the date of
the Participant’s cessation of service. The Restricted Shares granted hereunder
may not be sold, transferred or pledged by the Participant during the Forfeiture
Period.

(e)  
If a Participant’s service on the Board has terminated because of disability or
retirement as set out in Section 3(d) above prior to the end of the Forfeiture
Period, the number of Restricted Shares such Participant will be entitled to
retain shall be the number of Restricted Shares determined as though such
Participant’s service on the Board had not terminated, multiplied by a fraction,
the numerator of which is the number of months such Participant served on the
Board during the Forfeiture Period (including the month during which service
terminated) and the denominator of which is the number of months in the
Forfeiture Period. The balance of Restricted Shares shall be transferred to the
Company as of the termination date. If a participant’s service ceases as a
result of the participant’s death the restriction on transfer shall be lifted
effective on the date of the participant’s death.


 
 

--------------------------------------------------------------------------------

 




4.  
Book Unit Grants.




(a)  
In conjunction with the Restricted Share grants, the Board of Directors shall
simultaneously grant each Participant an equivalent number of book value units
(“Book Units”). The aggregate number of Book Units granted hereunder after
February 7, 2007 shall not exceed 20,000 units, as adjusted for splits and stock
dividends. Units forfeited or canceled under paragraphs 4 (c) or (d) hereof
shall be thereafter available for further grants.

(b)  
Book Units shall be valued on the basis of the aggregated quarterly earnings per
share of the Common Stock of the Company, as determined in accordance with
Section 5 (c) hereof on the last day of the fiscal quarter preceding the date of
grant (“Value Date”) and again on the third anniversary of the Value Date, said
three (3) year period hereafter referred to as the “Accumulation Period”. The
aggregated quarterly earnings per share during the Accumulation Period plus an
amount equal to the dividends paid during the Accumulation Period on an equal
number of shares of Common Stock of the Company, shall be paid to such
Participant in cash within ninety (90) days following the expiration of the
Accumulation Period, provided, however, the Book Units have not been forfeited
under paragraph 4 (c) hereof.

(c)  
In the event of termination of Participant’s service on the Company’s Board for
any reason other than death, retirement with the consent of the Board or
disability during the Accumulation Period, the book units shall be forfeited by
the Participant.

(d)  
If a Participant’s service on the Board has terminated because of death,
disability or retirement with the Board’s consent prior to the end of the
Accumulation Period, the number of Book Units such Participant or such
Participant’s beneficiary or estate shall be entitled to receive shall be the
number of Book Units determined as though such Participant’s service was not
terminated, multiplied by a fraction, the numerator of which is the number of
months such Participant served on the Board during the Accumulation Period
(including the month during which service terminated) and the denominator of
which is the number of months in the Accumulation Period. In such event, the
Board of Directors shall determine the book value as of the last day of the
quarter preceding the date of termination.

(e)  
In the event of a participant’s death the book units shall be valued on the date
of death and paid to the participant’s estate within thirty (30) days of the
date the Company receives notice of the participant’s death.




5.  
Adjustments.




(a)  
In the event that there are changes in the capitalization of the Company
affecting in any manner the number or kind of outstanding shares of Common
Stock, whether such changes have been occasioned by declaration of stock
dividends, stock splits, reclassification or recapitalization, or because the
Company has merged or consolidated with another corporation, or for any reason
whatsoever, then the number and kind of shares then subject to Restricted Share
grants and thereafter to become subject to such grants, and the Book Unit
values, shall be proportionally adjusted by the Board of Directors of the
Company to whatever extent the Board of Directors determines, in its sole and
absolute discretion, that any such change equitably requires an adjustment.




(b)  
If the Company at any time should elect to dissolve, undergo a reorganization or
split-up its stock or merge or consolidate with any other corporation and The
Steak n Shake Company is not the surviving corporation, then (unless in the case
of a reorganization, stock split, merger or consolidation where one or more of
the surviving corporations assumes the obligations to Participants hereunder or
replaces this Plan with a substantively equivalent plan in all respects), the
Board of Directors may thereupon accelerate grants of Restricted Shares and Book
Units hereunder, reduce the applicable Forfeiture Periods and Accumulation
Periods, or take such other action as the Board of Directors, in its sole and
absolute discretion deems equitable.




(c)  
The Board of Directors shall determine book value of the Common Stock under
Section 4 above based on generally accepted accounting principles, and shall
have the right, in its sole and absolute discretion, to proportionally adjust
such book values for sales or purchases by the Company of Common Stock,
acquisitions or divestitures, accounting changes or other actions of the Company
taken during the Accumulation Period affecting book value, to whatever extent
the Board of Directors determines that any such action equitably requires an
adjustment.


 
 

--------------------------------------------------------------------------------

 




6.  
Amendment and Termination.



The Board of Directors shall have the power to amend, suspend or terminate the
Plan at any time except that, subject to the conditions of Section 5 above, (i)
no such action shall cancel, reduce or adversely affect any grant theretofore
made without the consent of the Participant or the Participant’s beneficiary or
estate; or (ii) without the approval of the shareholders of the Company, the
Board of Directors may not increase the aggregate number of Restricted Shares
and Book Units to be granted.



7.  
Restricted Share and Book Unit Agreement.



Each grant of Restricted Shares and Book Units under the Plan shall be evidenced
by a written agreement executed by the Company and accepted by the Participant,
and shall contain such terms and conditions as the Board of Directors may deem
desirable which are not inconsistent with the Plan.



8.  
Finality of Determination.



The Compensation Committee of the Board of Directors shall have the power to
interpret the Plan, and all interpretations, determinations and actions by the
Compensation Committee shall be final, conclusive and binding upon all parties.



9.  
Effective Date.



This Plan shall become effective on February 7, 2007 and will continue to
December 31, 2015, subject to approval of the Plan by the holders of a majority
of the shares of Common Stock of the Company which are represented in person or
by proxy at the 2007 Annual Meeting of Shareholders.





